FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 03-30387
                Plaintiff-Appellee,          D.C. No.
               v.
                                         CR-03-30012-AA
ISIDRO MORENO-HERNANDEZ,                   ORDER AND
             Defendant-Appellant.           AMENDED
                                            OPINION

       Appeal from the United States District Court
                for the District of Oregon
         Ann L. Aiken, District Judge, Presiding

                 Argued and Submitted
          September 15, 2004—Portland, Oregon

        Submission Withdrawn September 28, 2004
             Resubmitted February 18, 2005

                  Filed February 18, 2005
                   Amended July 5, 2005

     Before: J. Clifford Wallace, Ronald M. Gould, and
             Marsha S. Berzon, Circuit Judges.

                 Opinion by Judge Berzon




                           7773
           UNITED STATES v. MORENO-HERNANDEZ    7775


                     COUNSEL

Robert M. Stone, Medford, Oregon, for the defendant-
appellant.
7776         UNITED STATES v. MORENO-HERNANDEZ
Karin J. Immergut, United States Attorney, District of Ore-
gon, and Robert G. Thomson (argued), Assistant United
States Attorney, Medford, Oregon, for the plaintiff-appellee.


                           ORDER

  The opinion filed February 18, 2005, slip op. 1973, and
appearing at 397 F.3d 1248 (9th Cir. 2005), is amended as fol-
lows:

    1)   The sentence beginning “As Moreno-Hernandez
         challenges the applicability of a federal sentenc-
         ing enhancement . . . .” (397 F.3d at 1250; slip
         op. at 1978) is deleted. In its place, insert the
         following sentence: “As Moreno-Hernandez
         challenges the applicability of a federal sentenc-
         ing enhancement, however, we grant a limited
         remand pursuant to United States v. Ameline,
         No. 02-30326, 2005 WL 1291977 (9th Cir. June
         1, 2005) (en banc).”

    2)   The two paragraphs beginning “Unlike Moreno-
         Hernandez’s enhancement argument . . . .” and
         “Given these considerations . . . .” (397 F.3d at
         1255-56; slip op. at 1987-88) are deleted. In
         their place, insert the following paragraphs:

              Whether or not Moreno-Hernandez’s argu-
           ment would otherwise have merit in light of
           United States v. Rios-Beltran, 361 F.3d 1204,
           1209 n.4 (9th Cir. 2004), we are unpersuaded
           that Blakely could have altered the maximum
           possible sentence at the time of his 1999 Ore-
           gon state conviction. For purposes of ascer-
           taining whether a predicate offense
           constitutes a “felony” for federal sentencing
 UNITED STATES v. MORENO-HERNANDEZ                 7777
purposes, we are concerned only with the
maximum possible sentence at that time.

   In Rios-Beltran — which was decided
before Blakely — we held that “what matters
for federal sentencing purposes is that the
statutory maximum sentence for the offense
for which [the defendant] was convicted
exceeded one year.” Id. at 1209. Because the
statutory maximum for Rios-Beltran’s prior
conviction was greater than one year, and
because “Oregon [had] not ruled out the pos-
sibility” that Rios-Beltran’s actual sentence
could lawfully exceed one year, we did not
decide what effect it would have for purposes
of section 2L1.2 if Oregon had ruled out that
possibility. Id. at 1209 n.4. Likewise, at the
time of Moreno-Hernandez’s prior convic-
tion, the statutory maximum for his offense
was greater than one year, and Oregon law
did not necessarily preclude the imposition of
an actual sentence of more than one year.

   Oregon law has changed in light of
Blakely, so that any sentence in excess of the
presumptive range in the state guidelines is
now recognized as unconstitutional unless
based on facts found by a jury or a prior con-
viction. State v. Dilts, 103 P.3d 95 (Or. 2004).
That ruling was not in effect, however, at the
time of Moreno-Hernandez’s Oregon convic-
tion.

   Moreno-Hernandez’s argument thus is tan-
tamount to a collateral attack on his original
conviction. We cannot consider such an
attack as part of his challenge to a subsequent
7778         UNITED STATES v. MORENO-HERNANDEZ
           sentencing enhancement. See, e.g., United
           States v. Marks, 379 F.3d 1114, 1119 & n.4
           (9th Cir. 2004) (citing Custis v. United States,
           511 U.S. 485, 496 (1994)), cert. denied, 125
S. Ct. 1355 (2005); United States v. Martinez-
           Martinez, 295 F.3d 1041, 1044-45 (9th Cir.
           2002). We therefore reject Moreno-
           Hernandez’s Blakely-based challenge to the
           district court’s determination that his Oregon
           state conviction was a “felony.” We express
           no opinion on how section 2L1.2 would apply
           in a case where the statutory maximum for a
           prior conviction was greater than one year,
           but the maximum actual sentence that could
           lawfully be imposed at the time of the convic-
           tion was less than one year.

    3)   The title of the final section (397 F.3d at 1256,
         slip op. at 1988) is deleted. In its place, insert
         the following: “Conclusion; Impact of Ame-
         line”

    4)   The final paragraph (397 F.3d at 1256, slip op.
         at 1989) (including the disposition) is deleted. In
         its place, insert the following paragraphs:

              We must, however, consider what effect
           the recent decision in United States v. Ame-
           line, No. 02-30326, 2005 WL 1291977 (9th
           Cir. June 1, 2005) (en banc) has on this
           appeal. There, our en banc court held that
           “when we are faced with an unpreserved
           Booker error that may have affected a defen-
           dant’s substantial rights, and the record is
           insufficiently clear to conduct a complete
           plain error analysis, a limited remand to the
           district court is appropriate for the purpose of
           ascertaining whether the sentence imposed
 UNITED STATES v. MORENO-HERNANDEZ                7779
would have been materially different had the
district court known that the sentencing
guidelines were advisory.” Id. at *1. How-
ever, in Ameline, the defendant had asserted
the Sixth Amendment objection that his “sen-
tence was enhanced by judge-found facts
under a mandatory Guidelines system,” and
neither party had raised the “nonconstitu-
tional error that a sentence was erroneously
imposed under guidelines believed to be man-
datory.” Id. at *11 & n.8. Here, by contrast,
the district court committed no Sixth Amend-
ment error. See supra note 8. Thus, the ques-
tion we must decide is whether to follow
Ameline’s “limited remand” approach where
the only error involved is of the nonconstitu-
tional variety.

   We conclude that a limited remand is
proper in all pending direct criminal appeals
involving unpreserved Booker error, whether
constitutional or nonconstitutional. Nothing
in the Ameline opinion indicates that the en
banc court intended to utilize that approach
only in cases of Sixth Amendment error. Nor
do we perceive any reason why Ameline
should be so limited. After all, the reason for
a limited remand is that it sometimes is not
possible for us to answer the question
whether the district court would have
imposed the same sentence if it had known
the guidelines were advisory, and the fact that
the district court has not conducted any fact-
finding does not make this question any eas-
ier (or harder) for us to answer. We will
therefore remand Moreno-Hernandez’s sen-
7780           UNITED STATES v. MORENO-HERNANDEZ
             tence in accordance with Ameline.

                REMANDED.

  With these amendments, the panel has voted to deny the
petition for panel rehearing. Judge Gould and Judge Berzon
have voted to deny the petition for rehearing en banc, and
Judge Wallace so recommends. The full court has been
advised of the petition for rehearing en banc. No judge has
requested a vote on whether to rehear the matter en banc. See
FED. R. APP. P. 35. The petition for rehearing en banc is
DENIED. No further petitions for rehearing or petitions for
rehearing en banc shall be entertained.


                              OPINION

BERZON, Circuit Judge:

   Once more, we are asked to determine whether a federal
defendant’s previous state-law conviction is for a “felony that
is . . . a crime of violence” under section 2L1.2(b)(1)(A)(ii)
of the U.S. Sentencing Guidelines (“Guidelines”). See, e.g.,
United States v. Lopez-Patino, 391 F.3d 1034, 1036-38 (9th
Cir. 2004) (per curiam); United States v. Contreras-Salas, 387
F.3d 1095, 1097 (9th Cir. 2004); United States v. Hernandez-
Hernandez, 387 F.3d 799, 804-06 (9th Cir. 2004); United
States v. Grajeda-Ramirez, 348 F.3d 1123, 1124-25 (9th Cir.
2003), cert. denied, 125 S. Ct. 863 (2005).

   Under Oregon law, assault in the fourth degree (“Assault
IV”), normally a “Class A misdemeanor” punishable by no
more than one year in prison, is a “Class C felony” punishable
by up to five years in prison when committed, inter alia, in the
presence of the victim’s minor child. See OR. REV. STAT.
§ 163.160(3)(c).1 At issue in this appeal is whether the pres-
  1
   In full, section 163.160 provides:
       (1) A person commits the crime of assault in the fourth degree
               UNITED STATES v. MORENO-HERNANDEZ                      7781
ence of the victim’s minor child should be considered in
ascertaining whether the Oregon statute defines a “felony” for
purposes of the Guidelines.

   Sentencing factors based on some aspect of the defendant’s
legal history, such as recidivist sentencing enhancements, are
not considered in determining whether a state-law offense is
a felony. See, e.g., United States v. Pimentel-Flores, 339 F.3d
959, 967-69 (9th Cir. 2003); United States v. Corona-
Sanchez, 291 F.3d 1201, 1208-11 (9th Cir. 2002) (en banc).
Today, however, we decline to extend these precedents to
cases such as this one, where the sentencing factor is based on
circumstances of the crime itself. Substantive offense-based
enhancements are inseparable from the underlying offense

   if the person:
       (a)   Intentionally, knowingly or recklessly causes physical
             injury to another; or
       (b)   With criminal negligence causes physical injury to
             another by means of a deadly weapon.
     (2) Assault in the fourth degree is a Class A misdemeanor.
      (3) Notwithstanding subsection (2) of this section, assault in
   the fourth degree is a Class C felony if the person commits the
   crime of assault in the fourth degree and:
       (a)   The person has previously been convicted of assaulting
             the same victim;
       (b)   The person has previously been convicted at least three
             times under this section or under equivalent laws of
             another jurisdiction and all of the assaults involved
             domestic violence, as defined in ORS 135.230; or
       (c)   The assault is committed in the immediate presence of,
             or is witnessed by, the person’s or the victim’s minor
             child or stepchild or a minor child residing within the
             household of the person or victim.
      (4) For the purposes of subsection (3) of this section, an assault
   is witnessed if the assault is seen or directly perceived in any
   other manner by the child.
7782            UNITED STATES v. MORENO-HERNANDEZ
and must be considered in determining the maximum avail-
able sentence.

  We therefore agree with the district court that Defendant-
Appellant Isidro Moreno-Hernandez’s underlying Oregon
conviction was, as far as this consideration goes, for a “felo-
ny.” As Moreno-Hernandez challenges the applicability of a
federal sentencing enhancement, however, we grant a limited
remand pursuant to United States v. Ameline, No. 02-30326,
2005 WL 1291977 (9th Cir. June 1, 2005) (en banc).

I.   Background

   This appeal comes to us from Moreno-Hernandez’s third
conviction for illegally reentering the United States after
removal. See 8 U.S.C. § 1326. All three federal convictions
occurred subsequent to a 1999 Oregon state conviction for
assault in the fourth degree, for “unlawfully and intentionally
caus[ing] physical injury” to Yolanda Robinson in the pres-
ence of her minor child, Deanndra Wright. For that offense,
Moreno-Hernandez was sentenced to sixty days in jail and
three years on probation.

   After pleading guilty to this most recent § 1326 charge,
Moreno-Hernandez was sentenced to a term of seventy-seven
months. Under the then-recently amended Guidelines,2 the
district court enhanced Moreno-Hernandez’s sentence by six-
teen levels, because he was deported, or unlawfully remained
in the United States, after a conviction for a “felony that is . . .
a crime of violence.” U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2003).3
From this sentence Moreno-Hernandez timely appeals.
   2
     Moreno-Hernandez was not subject to the sixteen-level enhancement
on his first two convictions. The Guidelines, at those times, allowed the
sixteen-level enhancement only when the underlying offense was an “ag-
gravated felony.” See U.S.S.G. § 2L1.2(b)(1)(A) (2001).
   3
     Under U.S.S.G. § 2L1.2(b)(1)(A), the sixteen-level enhancement also
applies to a conviction for a felony that is “(i) a drug trafficking offense
for which the sentence imposed exceeded 13 months; . . . (iii) a firearms
offense; (iv) a child pornography offense; (v) a national security or terror-
ism offense; (vi) a human trafficking offense; or (vii) an alien smuggling
offense.”
                UNITED STATES v. MORENO-HERNANDEZ                    7783
II.   “Felony”

   The crux of Moreno-Hernandez’s argument is that we
should not consider the factor that made his offense punish-
able by as much as a five-year sentence — the presence of the
victim’s minor child — in ascertaining whether his underlying
Oregon conviction was for a “felony.”4

   [1] Federal law and the Guidelines both define a felony as
“any federal, state, or local offense punishable by imprison-
ment for a term exceeding one year.” U.S.S.G. § 2L1.2, cmt.
n.2; see also 18 U.S.C. § 3559(a). This bright-line distinction
between felonies and misdemeanors, which dates back, at
least in some form, to 1865, see United States v. Graham, 169
F.3d 787, 792 (3d Cir. 1999), has been repeatedly embraced
as the law of our circuit, see, e.g., United States v. Robles-
Rodriguez, 281 F.3d 900, 904, 906 (9th Cir. 2002); United
States v. Olvera-Cervantes, 960 F.2d 101, 103-04 (9th Cir.
1992); United States v. Houston, 547 F.2d 104, 106 (9th Cir.
1976).

   [2] Assault IV without the presence of the victim’s minor
child carries a maximum sentence of one year in prison. See
OR. REV. STAT. § 161.615. Because of the presence of the vic-
tim’s minor child during the assault, Moreno-Hernandez’s
offense carried a maximum sentence of five years. See id.
§§ 161.605; 163.160(3)(c). Moreno-Hernandez’s underlying
conviction is therefore a “felony” only if the minor child
enhancement is pertinent in determining whether his convic-
tion was for a “felony.” The question before us is whether it
should be so considered.
  4
    Moreno-Hernandez challenges only whether his Assault IV conviction
is a “felony.” He has not challenged whether it is a “crime of violence.”
We therefore do not consider whether under the Supreme Court’s recent
decision in Leocal v. Ashcroft, 125 S. Ct. 377 (2004), affirming the rea-
soning of our earlier opinion in United States v. Trinidad Aquino, 259 F.3d
1140 (9th Cir. 2001), the mens rea required for an Assault IV conviction
under Oregon law meets the requisites for a “crime of violence.”
7784         UNITED STATES v. MORENO-HERNANDEZ
A.     Corona-Sanchez

   In Corona-Sanchez, we considered whether the California
state-law crime of petty theft committed by a previous
offender was an aggravated felony under the Guidelines. The
answer to that question turned on whether the crime was a
“theft offense” punishable by a sentence of one year or more
in prison. 291 F.3d at 1203-11. Under the California law at
issue in Corona-Sanchez, the fact that the defendant was a
repeat offender rendered him subject to a sentence — two
years — that would have made his crime an aggravated fel-
ony, even though the underlying offense, petty theft, carried
only a six-month statutory maximum.

   [3] Corona-Sanchez applied the categorical approach out-
lined in Taylor v. United States, 495 U.S. 575 (1990), in com-
bination with the distinction between substantive offenses and
recidivist    sentencing    enhancements       highlighted    in
Almendarez-Torres v. United States, 523 U.S. 224, 239-47
(1998). Applying these concepts to the question whether
Corona-Sanchez’s crime constituted an “aggravated felony,”
we concluded that, in assessing whether a crime is a “theft
offense” punishable by one year or more in prison, the sub-
stantive offense is to be considered independently of any
recidivist sentencing enhancement. Based on that analysis,
Corona-Sanchez concluded that the crime of petty theft is not
a “theft offense,” and therefore is not an aggravated felony for
purposes of the Guidelines, even though the maximum sen-
tence to which Corona-Sanchez was subject was more than
one year. 291 F.3d at 1210-11.

   Corona-Sanchez explained the cleaving of the recidivist
enhancement from the underlying offense largely on the basis
that the enhancement was measured by recidivism. Following
the Supreme Court’s reiteration in Apprendi v. New Jersey
that “recidivism does not relate to the commission of the
offense,” 530 U.S. 466, 496 (2000) (citation and internal quo-
tation marks omitted), the en banc court regarded petty theft
             UNITED STATES v. MORENO-HERNANDEZ              7785
as a single, substantive offense, as to which various sentenc-
ing alternatives were available depending on the defendant’s
past criminal history. See, e.g., Corona-Sanchez, 291 F.3d at
1209 (“This approach is consistent with the Supreme Court’s
historic separation of recidivism and substantive crimes.”).
Importantly, under this approach, nothing substantive about
the offense determined whether the petty theft was or was not
an aggravated felony. The court rejected only the argument
that a characteristic of the offender’s prior history could be
the reason a state crime becomes, for federal purposes, an
“aggravated felony.”

   Here, by contrast, the enhancement in the Oregon Assault
IV statute for the presence of the victim’s minor child is not
related to recidivism or any other past actions of the offender.
Instead, it is the facts of the offense, not the legal history of
the offender, that gives rise to the maximum available sen-
tence of more than one year.

   By way of example, we note that the other variants of
Assault IV under Oregon law, in contrast, do mirror the
enhancements at issue in Corona-Sanchez. Moreno-
Hernandez was convicted of assault in the presence of the vic-
tim’s minor child, see OR. REV. STAT. § 163.160(3)(c), but
Assault IV is also a Class C felony if “(a) The person has pre-
viously been convicted of assaulting the same victim; [or] (b)
The person has previously been convicted at least three times
under this section or under equivalent laws of another juris-
diction and all of the assaults involved domestic violence, as
defined in ORS 135.230 . . . .” Id. § 163.160(3). These two
enhancements fall into the class of recidivist sentencing
enhancements, like those in Corona-Sanchez. Were Moreno-
Hernandez’s Assault IV conviction enhanced by one of these
factors, Corona-Sanchez would mandate our holding that his
earlier offense was not a “felony.”

   There is, however, some language in Corona-Sanchez that
is not expressly limited to recidivist factors. For example, the
7786          UNITED STATES v. MORENO-HERNANDEZ
en banc court stated in one passage that it was “[e]xamining
the crime itself, rather than any sentencing enhancements,”
291 F.3d at 1209, and added elsewhere that the Guidelines
“describ[e] felonies with reference to the offense, rather than
separate sentencing enhancements.” Id.; see also id. at 1209-
10 (“Given the profound consequences of the [aggravated fel-
ony] designation and the declared purpose of Congress to tar-
get ‘serious crimes,’ it is doubtful that Congress intended to
include crimes such as petty theft within the ambit of the defi-
nition by virtue of state sentencing enhancements imposed for
acts that themselves are not aggravated felonies.”). What the
Corona-Sanchez court meant by “enhancements” is thus not
absolutely clear. Cf. United States v. Buckland, 289 F.3d 558,
565-67 (9th Cir. 2002) (en banc) (suggesting that, for consti-
tutional purposes, Apprendi eschews formalistic distinctions
between sentencing factors and elements of a crime).

B.     Pimentel-Flores

   The broader reading of Corona-Sanchez, to encompass all
factors that increase a sentence, is to some degree supported
by our decision one year later in Pimentel-Flores, the first
case in this circuit to consider the current version of § 2L1.2.
Pimentel-Flores first concluded that a “crime of violence”
need not be an aggravated felony under § 2L1.2. It then con-
sidered whether Pimentel-Flores was subject to the 16-level
enhancement based on a state-court conviction for “assault, in
violation of [a] court order.” Pimentel-Flores, 339 F.3d at
967. Because the government did not provide the district court
with evidence of the statute of prior conviction, as Corona-
Sanchez requires, we remanded for resentencing. Id. at 967-
69.

   Pimentel-Flores went on to discuss various issues that the
district court was directed to consider on remand. For
instance, the court held that Taylor “applies to the determina-
tion of whether a defendant’s prior offense constitutes a
‘crime of violence’ for purposes of [§ 2L1.2].” Id. at 968.
                UNITED STATES v. MORENO-HERNANDEZ                     7787
More central to this case, the court also concluded that “there
is a plausible prospect that the outcome might have been dif-
ferent had the government [provided the statute of convic-
tion],” id., because:

      We have held in the past that state sentencing
      enhancements raising misdemeanors to felonies can-
      not be considered in determining whether a prior
      conviction is an “aggravated felony.” Instead, the
      court must examine the statute under which a defen-
      dant was convicted for his core offense. The same
      logic would apply to the determination of whether a
      defendant’s prior offense was a “felony.”

Id. at 969 (citing Corona-Sanchez, 291 F.3d at 1209-10).5
This language in Pimentel-Flores might plausibly be read as
indicating that Corona-Sanchez extends to all sentencing fac-
tors, not just those based on recidivism. Again, however, such
an argument assumes that Corona-Sanchez, in referring to “all
enhancements,” understood that it was including all non-
recidivist, offense-related factors within the ambit of “en-
hancements.”

   The violation of a court order — the enhancement at issue
in Pimentel-Flores — is similar to a recidivist factor, for it is
backward-looking. Further, rather than delineating the con-
duct that constituted the crime of conviction, the enhancement
in Pimentel-Flores is concerned with a legal history character-
istic that the offender already possessed before committing
the offense in question — namely, being subject to a court
order. It is thus unlikely that the less-than-clear language of
  5
    The court subsequently noted that “[t]hese are not clear-cut conclu-
sions but only plausible possibilities to be critically assessed on remand,”
Pimentel-Flores, 339 F.3d at 969. This statement seems to qualify only the
paragraph in which it appears, discussing the statute proffered by
Pimentel-Flores’s counsel at oral argument, not the court’s characteriza-
tion of Corona-Sanchez one paragraph earlier, as quoted above.
7788            UNITED STATES v. MORENO-HERNANDEZ
Pimentel-Flores, summarizing Corona-Sanchez, was meant to
go beyond the circumstances before the court in either of the
two cases.6

   [4] We are left, then, at something of a doctrinal impasse.
Corona-Sanchez was not entirely clear as to whether it was
enunciating a rule only for recidivist sentencing enhance-
ments, although the basis for its holding turned largely on
recidivism principles enunciated in Almendarez-Torres and
Apprendi; Pimentel-Flores widened the potential confusion
over Corona-Sanchez’s scope. In the abstract, then, whether
Corona-Sanchez and Pimentel-Flores extend to this case may
best be described as uncertain, with plausible arguments on
both sides.

C.     Non-Recidivist Enhancements

   We are nevertheless persuaded that Corona-Sanchez and
Pimentel-Flores go only so far, and no further. Otherwise, as
the government argues here, “logic would prohibit use of any
felony prior conviction if there was also a necessarily
included misdemeanor version of the offense.” Most felonies
have some misdemeanor as an element, to which other ele-
ments are added. Thus, if we adopted the broader reading of
our precedents, the line drawing, as the government suggests,
would become an impossible exercise, turning on semantic
fortuities of statutory numbering or drafting.

   Consider, for example, Oregon’s definition of assault in the
first degree: “A person commits the crime of assault in the
  6
    The government suggested that we are bound by the Oregon Court of
Appeals’ description of the presence of a minor child “as an element of
the offense” of Assault IV. See State v. Glaspey, 55 P.3d 562, 565 (Or. Ct.
App. 2002). The Oregon Supreme Court, however, has since overruled the
Court of Appeals’ decision in Glaspey. See State v. Glaspey, 100 P.3d 730
(Or. 2004). In any event, Corona-Sanchez, Pimentel-Flores, and Taylor all
require us independently to assess the statutory scheme regardless of the
state’s characterization of the offense.
              UNITED STATES v. MORENO-HERNANDEZ              7789
first degree if the person intentionally causes serious physical
injury to another by means of a deadly or dangerous weapon.”
OR. REV. STAT. § 163.185(1). Under Moreno-Hernandez’s
logic, the facts that the assault was committed “intentionally,”
that the assault resulted in serious physical injury, and that the
assault was “by means of a deadly or dangerous weapon”
would each be sentencing factors separate from the underly-
ing offense — assault — which Oregon law defines as a mis-
demeanor in a separate statutory section. See id. § 163.160(2).
Taking the argument to its extreme, even homicide, which
under Oregon law occurs when “without justification or
excuse, [a] person intentionally, knowingly, recklessly or with
criminal negligence causes the death of another human
being,” id. § 163.005(1), would be a misdemeanor, since the
offense could also be characterized as an assault with a num-
ber of aggravating factors, only one of which is the death of
the victim.

   Moreno-Hernandez’s alternative position — that we should
look at the structure of the state statute — is equally uncon-
vincing. Under this approach, if the same statutory section
included an offense and a lesser-included version thereof —
as does Oregon’s Assault IV statute — then the lesser-
included version would govern whether the offense defined a
felony. By contrast, if another state codified simple assault
without the presence of the victim’s minor child in a separate
“Assault V” statute, then, under Moreno-Hernandez’s argu-
ment, the same offense would be a felony for federal sentenc-
ing purposes in that state, but not in Oregon. This dichotomy
is untenable, and explains why we may not look to the state
statutory labeling or structure in ascertaining whether the
offense is a felony.

   Put simply, Moreno-Hernandez’s argument, that we should
read Corona-Sanchez and Pimentel-Flores to reach all sen-
tencing factors, would necessarily require us to hold that
nearly all state-law offenses are misdemeanors for federal
7790            UNITED STATES v. MORENO-HERNANDEZ
sentencing purposes. We cannot agree with this reductio ad
absurdum.

   [5] Instead, we read Corona-Sanchez and Pimentel-Flores
as applying only to sentencing enhancements not based
directly on the facts of the offense of conviction.7 When legis-
latures have chosen to demarcate sentences based on specific
characteristics of the offense itself rather than on some aspect
of the offender’s legal history, we believe that the Corona-
Sanchez “core offense” concept does not apply, and that the
entire sentence, including its offense-based aggravating char-
acteristics, must be factored into our determination of whether
or not it is a “felony.”

   [6] Because we do not consider Moreno-Hernandez’s
Assault IV conviction separately from the aggravating factor,
and because Assault IV in the presence of the victim’s minor
child carries a maximum sentence of five years’ imprison-
ment, we conclude that the statutory maximum sentence for
Moreno-Hernandez’s offense of conviction under Oregon law
is five years in prison.

III.   Blakely and Rios-Beltran

   At oral argument and in supplemental briefing ordered by
the court, Moreno-Hernandez advanced an argument purport-
edly based on Blakely v. Washington, 124 S. Ct. 2531 (2004).8
  7
     To clarify our holding, we mean to speak only to offenses that incorpo-
rate lesser offenses as part of their definition, such as the Oregon assault
statute at issue here. Offenses that are only illegal because of the offend-
er’s status, such as possession of a firearm by a convicted felon, see 18
U.S.C. § 922(g)(1), are not implicated by our holding today, for, absent
consideration of the offender’s status, there is no “core offense” remain-
ing.
   8
     Moreno-Hernandez seems to raise two distinct challenges to his
enhancement based, at the time, on Blakely. The government responded
only to his first argument — that Blakely (and now Booker, 125 S. Ct.
738) prevents the district court from enhancing his sentence based on facts
                UNITED STATES v. MORENO-HERNANDEZ                       7791
Specifically, Moreno-Hernandez suggests that Blakely, as
applied to Oregon’s sentencing guidelines, limits the maxi-
mum possible sentence for his Oregon Assault IV conviction
to the presumptive maximum sentence available under the
Oregon guidelines at the time — thirty-six months of proba-
tion and a maximum of 180 days in jail. His contention is that
the district court, in ascertaining the maximum possible state
sentence to which Moreno-Hernandez was subject for his
Assault IV conviction, should have looked not to the statutory
maximum sentence for the offense, but to the maximum sen-
tence available under the Oregon sentencing guidelines for
Moreno-Hernandez, in particular. In effect, Moreno-
Hernandez argues that because he could not have been sen-
tenced for his Assault IV conviction to more than a maximum
specified by the Oregon guidelines — which, he maintains, is
less than one year — his conviction was not for a “felony.”

   Whether or not Moreno-Hernandez’s argument would oth-
erwise have merit in light of United States v. Rios-Beltran,
361 F.3d 1204, 1209 n.4 (9th Cir. 2004), we are unpersuaded
that Blakely could have altered the maximum possible sen-
tence at the time of his 1999 Oregon state conviction. For pur-
poses of ascertaining whether a predicate offense constitutes
a “felony” for federal sentencing purposes, we are concerned
only with the maximum possible sentence at that time.

not found by the jury. We agree with the government that this contention
is without merit. The district court relied only on the “fact of prior convic-
tion” in enhancing Moreno-Hernandez’s sentence. Booker bars the district
court from considering only those facts not found by the jury other
than the fact of prior conviction. See, e.g., id. at 756 (Stevens, J.) (“Any
fact (other than a prior conviction) which is necessary to support a sen-
tence exceeding the maximum authorized by the facts established by a
plea of guilty or a jury verdict must be admitted by the defendant or
proved to a jury beyond a reasonable doubt.” (emphasis added)). The fact
of Moreno-Hernandez’s Assault IV conviction thus does not raise any
Sixth Amendment problems. See United States v. Quintana-Quintana, 383
F.3d 1052, 1053 (9th Cir. 2004) (per curiam).
7792         UNITED STATES v. MORENO-HERNANDEZ
   In Rios-Beltran — which was decided before Blakely —
we held that “what matters for federal sentencing purposes is
that the statutory maximum sentence for the offense for which
[the defendant] was convicted exceeded one year.” Id. at
1209. Because the statutory maximum for Rios-Beltran’s
prior conviction was greater than one year, and because “Ore-
gon [had] not ruled out the possibility” that Rios-Beltran’s
actual sentence could lawfully exceed one year, we did not
decide what effect it would have for purposes of section
2L1.2 if Oregon had ruled out that possibility. Id. at 1209 n.4.
Likewise, at the time of Moreno-Hernandez’s prior convic-
tion, the statutory maximum for his offense was greater than
one year, and Oregon law did not necessarily preclude the
imposition of an actual sentence of more than one year.

   Oregon law has changed in light of Blakely, so that any
sentence in excess of the presumptive range in the state guide-
lines is now recognized as unconstitutional unless based on
facts found by a jury or a prior conviction. State v. Dilts, 103
P.3d 95 (Or. 2004). That ruling was not in effect, however, at
the time of Moreno-Hernandez’s Oregon conviction.

   Moreno-Hernandez’s argument thus is tantamount to a col-
lateral attack on his original conviction. We cannot consider
such an attack as part of his challenge to a subsequent sen-
tencing enhancement. See, e.g., United States v. Marks, 379
F.3d 1114, 1119 & n.4 (9th Cir. 2004) (citing Custis v. United
States, 511 U.S. 485, 496 (1994)), cert. denied, 125 S. Ct.
1355 (2005); United States v. Martinez-Martinez, 295 F.3d
1041, 1044-45 (9th Cir. 2002). We therefore reject Moreno-
Hernandez’s Blakely-based challenge to the district court’s
determination that his Oregon state conviction was a “felony.”
We express no opinion on how section 2L1.2 would apply in
a case where the statutory maximum for a prior conviction
was greater than one year, but the maximum actual sentence
that could lawfully be imposed at the time of the conviction
was less than one year.
              UNITED STATES v. MORENO-HERNANDEZ              7793
               Conclusion; Impact of Ameline

   As discussed above, we include the presence of the victim’s
minor child in ascertaining the statutory maximum sentence,
so the statutory maximum for the Oregon Assault IV offense
(including the presence of the victim’s minor child) was
imprisonment for no more than five years. Because the Guide-
lines define as a felony any offense punishable by a term of
imprisonment exceeding one year, Moreno-Hernandez’s
underlying state-law conviction was, in this respect, for a “fel-
ony that is . . . a crime of violence.”

   [7] We must, however, consider what effect the recent deci-
sion in United States v. Ameline, No. 02-30326, 2005 WL
1291977 (9th Cir. June 1, 2005) (en banc) has on this appeal.
There, our en banc court held that “when we are faced with
an unpreserved Booker error that may have affected a defen-
dant’s substantial rights, and the record is insufficiently clear
to conduct a complete plain error analysis, a limited remand
to the district court is appropriate for the purpose of ascertain-
ing whether the sentence imposed would have been materially
different had the district court known that the sentencing
guidelines were advisory.” Id. at *1. However, in Ameline, the
defendant had asserted the Sixth Amendment objection that
his “sentence was enhanced by judge-found facts under a
mandatory Guidelines system,” and neither party had raised
the “nonconstitutional error that a sentence was erroneously
imposed under guidelines believed to be mandatory.” Id. at
*11 & n.8. Here, by contrast, the district court committed no
Sixth Amendment error. See supra note 8. Thus, the question
we must decide is whether to follow Ameline’s “limited
remand” approach where the only error involved is of the
nonconstitutional variety.

   [8] We conclude that a limited remand is proper in all
pending direct criminal appeals involving unpreserved Booker
error, whether constitutional or nonconstitutional. Nothing in
the Ameline opinion indicates that the en banc court intended
7794         UNITED STATES v. MORENO-HERNANDEZ
to utilize that approach only in cases of Sixth Amendment
error. Nor do we perceive any reason why Ameline should be
so limited. After all, the reason for a limited remand is that it
sometimes is not possible for us to answer the question
whether the district court would have imposed the same sen-
tence if it had known the guidelines were advisory, and the
fact that the district court has not conducted any factfinding
does not make this question any easier (or harder) for us to
answer. We will therefore remand Moreno-Hernandez’s sen-
tence in accordance with Ameline.

  REMANDED.